Evans, P. J.
(After stating the foregoing facts.) It is alleged that the defendant negligently permitted the outside doors of the seed-house, located in a public place, to remain open, with a knowledge that the seed-house was such as to attract children to come in for the purpose of playing upon the cottonseed. This allegation very probably was intended to bring the case without the general rule that a land occupier is under no duty to keep his premises safe for trespassers, and within the exception contained in the doctrine of the so-called “turntable eases.” According to that doctrine it is negligence for a railroad company to leave a dangerous machine, such as a turntable, unfastened on a lot in a city, which is not securely inclosed and which children are accustomed to visit and pass through. Ferguson v. Columbus &c. Ry., 75 Ga. 637. The theory upon which the doctrine goes is that a railroad company, when it sets before young children a temptation which it has reason to believe will lead them into danger, must use ordinary care to protect them from harm. The notion is that young children are not trespassers; but the circumstances being such that the railroad company must know that the attractiveness of the instrumentality will allure young children to it, the company will be considered as impliedly inviting them to come upon it. This doctrine has been repudiated in many juris*133dictions, and this court has refused to extend it beyond the ease of a turntable. S., F. & W. Ry. Co. v. Beavers, 113 Ga. 398 (39 S. E. 82, 54 L. R. A. 314). In this case the authorities were elaborately reviewed, and the court held that one who makes an excavation on his land is not bound to so guard it as to prevent injury to children who come upon it without his invitation, but who are induced to do so merely by the alluring attractiveness of the excavation and its surroundings. We do not think that the doctrine should be applied to the keeping of useful machinery in an enclosed building, even though the doors be frequently left open. The plaintiff’s ease rests upon the doctrine of attractive and alluring danger, to raise the inference that he was an invitee. The allegation, in participial form, of the defendant’s negligently allowing and permitting children to enter the seed-house without warning them of the danger of coming in contact with the partially concealed seed-conveyer, considered in relation to the whole petition, is not a charge that the defendant extended an invitation to children generally to come upon the premises. Likewise the specification of negligence in the sixth paragraph is to be construed in connection with the whole petition, only as alleging an invitation to young children to be implied from the attractive nature of the place. There is no allegation that the employee, Sloan Smith, from the character of his employment, was the representative of the defendant company and bound by the terms and scope of such employment to warn the plaintiff. We therefore conclude that the allegations of the petition are insufficient to raise a duty against the defendant on the basis that the attractiveness of the seed-house was so alluring as to amount to an implied invitation to children to enter it.

Judgment reversed.


All the Justices concur.